           Case 1:14-cr-00775-RJS Document 59 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                     No. 14-cr-775 (RJS)
                                                                       ORDER
 JONATHAN READ,

                                Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order (Doc. No. 58), the conference scheduled to occur

remotely on September 21, 2020 was adjourned to accommodate Defendant’s preference to

proceed by videoconference rather than by telephone.          Accordingly, a videoconference on

Defendant’s alleged violations of the terms of his supervised release will take place on Friday,

October 2, 2020 at 9:00 a.m. through the CourtCall videoconference platform. The Court will

email the parties directly with instructions for accessing the CourtCall conference. Members of

the public may monitor the proceedings through CourtCall’s public access audio line by using the

following credentials:

                Dial-in:               855-268-7844
                Access code:           32091812#
                PIN:                   9921299#

SO ORDERED.

Dated:          September 23, 2020
                New York, New York
                                                      ___________________________
                                                      _____________
                                                               __ ____
                                                                   __ ____
                                                                        ______
                                                                            _____
                                                                            ____
                                                                               ____
                                                                               __ ______
                                                      RICHARD
                                                      RICHARD J. SULLIVAN
                                                                    SU
                                                                     ULLLLIIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
